Citation Nr: 1034192	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-37 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of cold injury to 
the hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active 
service from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran testified from that RO at a Board videoconference 
hearing in July 2010. 


FINDING OF FACT

The Veteran was exposed to extreme cold in service, and has 
residuals of cold injury to his hands from that exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, residuals of 
cold injury to the hands was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), VA 
has certain duties to notify and assist the Veteran in his 
appeal.  Given the favorable decision herein below, further 
discussion explaining how VA complied with the duties to notify 
and assist is unnecessary.  The Board notes that the Veteran was 
advised in April 2006 of the information and evidence necessary 
to substantiate the initial rating and effective date in the 
event his claim was successful.

Service Connection for Frostbite Residuals

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In this case, the service treatment records on file are silent 
for any reference to hand complaints or a cold injury.  The 
records do not contain entries during the Veteran's period of 
basic training at Fort Carson, Colorado.

In a March 2006 statement, Dr. L. Edwards, Jr. indicates that the 
Veteran had a history of exposure to extremely cold temperatures 
in service, during which time the Veteran reportedly developed 
pain and color changes in the hands.  The Veteran reported to him 
that he continued to have problems with his hands for years.  Dr. 
Edwards concluded that the Veteran's cold exposure led to the 
development of Reynaud's disease.

The Veteran attended a VA examination in September 2009.  He 
reported exposure to severe cold during basic training, and 
explained that he was sent to the hospital because of pain and 
burning in the hands.  He indicated that he had continued to 
experience discomfort in his hands in cold weather, although he 
had not had treatment since service.  The examiner noted that the 
Veteran did not report the classic symptoms of Reynaud's disease, 
or any other symptoms compatible with a cold injury other than 
cold sensitivity.  Physical examination was negative for any 
abnormalities.  The examiner concluded that the Veteran had 
hypersensitivity to cold weather, but that the medical records in 
service and thereafter did not document any treatment for a cold 
weather injury.  He also noted that the Veteran did not have 
symptoms of Reynaud's disease.  He concluded that the Veteran's 
cold sensitivity was not related to service.

At his November 2009 hearing before a Decision Review Officer and 
July 2010 Board personal hearing, the Veteran testified that he 
sustained a cold injury to his hands while in the field during 
basic training in freezing conditions.  He explains that he went 
to the Fort Carson medical facility the next day with symptoms of 
burning, pain and discoloration in the hands, and was told he had 
frostbite; his symptoms resolved days later.  He testified that 
since that time, he continues to experience cold sensitivity and 
discoloration in the hands when exposed to certain temperatures.  
He explained that he tried to seek treatment, but was turned away 
by VA on several occasions. 

In a statement received in January 2010, Dr. Edwards indicated 
that the Veteran had experienced problems with circulation in the 
extremities for years, and had been told in service that he had 
frostbite.  He explained that the Veteran continued to notice 
color changes in his hands, and had fungus affecting the 
fingernails.

After a review of all the evidence, lay and medical, the Board 
finds that the Veteran was exposed to extreme cold in service, 
and has residuals of cold injury to his hands from that exposure.  
Although the service treatment records are silent for any 
reference to a cold injury affecting the hands, the Veteran 
alleges that this is because his service treatment records are 
incomplete.  He points out that records from the Ft. Carson 
medical facility are not on file, and he relies on certain 
discrepancies in the records to contend that his records may have 
been intentionally or unintentionally misplaced.  It is unclear 
whether the service records, which were added to the file in 
January 1969, are in fact incomplete.  The Board notes that the 
Ft. Carson facility in April 2007 indicated that it had no 
records for the Veteran.

Regardless, the Board finds that the Veteran is competent to 
report symptoms of burning and color changes in his hands 
following exposure to severely cold temperatures during field 
exercises.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
He is also competent to report that a physician in service 
diagnosed him with a cold injury affecting his hands.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Once 
evidence is determined to be competent, the Board must determine 
whether the evidence is also credible.  Barr, 21 Vet. App. at 
308.

Although the Veteran describes relatively little treatment in 
service, and none is shown in the service treatment records, the 
Board finds that the evidence of in-service cold exposure and 
symptoms of the hands during and after service is at least in 
relative equipoise on the questions of in-service cold exposure 
or frostbite injury and subsequent chronic and continuous 
symptoms of the hands.  Although the Veteran admittedly has not 
been treated for his hand symptoms since service, he also 
plausibly explained that this was because he was repeatedly 
turned away by VA for treatment.  The Board finds that this, 
combined with his testimony that he sought milder climates to 
avoid problems with his hands, is a plausible explanation for the 
lack of treatment evidence between service separation in 1963 and 
2006.
 
The September 2009 VA examiner concluded that the cold injury to 
the hands, described as a cold hypersensitivity, is not related 
to service; however, this opinion is based on the absence of 
treatment shown in service and thereafter.  As already explained, 
the Board finds the Veteran's account of symptoms in service and 
since service to be credible.  Such lay evidence establishes an 
in-service event (exposure to extreme cold with color changes and 
burning affecting the hands) and continuous post-service 
complaints or symptoms.  Dr. Edwards's March 2006 opinion is 
based on a more accurate factual history, and accounted for the 
Veteran's exposure to cold in service, and report of symptoms 
since that time.  He determined that the Veteran had current 
residuals of the cold injury in service.

Given the above, the Board finds the weight of the competent 
medical evidence is at least in relative equipoise on the 
questions of whether the Veteran currently has residuals of 
frostbite or cold exposure injury, and whether the currently 
diagnosed 


disorder is related to cold exposure in service.  For these 
reasons, an resolving reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's current cold injury residuals 
of the hands are etiologically related to service, and that 
service connection for residuals of cold injury to the hands is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of cold injury to the hands is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


